Exhibit 10.6

MUTUAL RELEASE AND INDEMNIFICATION AGREEMENT
 
This Mutual Release and Indemnification Agreement (this “Agreement”) is made
this 11th day of June, 2007, by and between Robert Tarini (the “Executive”), a
resident of the State of Rhode Island, and Markland Technologies, Inc., and its
subsidiaries and affiliates (collectively, the “Company”). The signatories to
this Agreement will be referred to jointly as the “Parties.”
 
Preamble
 
WHEREAS, the Executive served the Company as its Chief Executive Officer and
Director; and
 
WHEREAS, in conjunction with that agreement made between the Company and certain
Investors Aberdeen LLC et al, such agreement titled “Litigation Settlement,
Securities Purchase , Relinquishment and Exchange Agreement” (the “Purchase
Agreement”), the Executive has agreed to resign, effective not later than the
5th Business day following execution of such Agreement, his positions with the
Company; and
 
WHEREAS, the Parties wish to compromise and settle fully and finally any claims,
controversies or causes of action the Executive might have arising from his
employment or the cessation of his employment with the Company (the
“Settlement”);


 
NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual promises, covenants and obligations contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.0    Settlement 
 
1.1    In consideration for tendering his resignation the Company and the
Executive have agreed to the following Settlement consideration for:
 
a)     Salary Accrual/Contract Termination - The Company and the Executive are
parties to an Employment Agreement dated as of May 12, 2004, as amended (the
“Employment Agreement”). Pursuant to the terms of the Employment Agreement, the
Employee was entitled to be paid an annual salary of $300,000 and a
discretionary bonus in an amount determined by the Board of Directors of the
Company. In addition, the Employee was entitled to a series of stock grants over
a four year period ending January 2, 2008 and a severance payment equal to his
salary for the lesser of three years or the then remaining term of the
Employment Agreement in the event that his employment was terminated following a
change of control of the Company. The Company has been unable to and has failed
to pay the Executive his normal salary for the past six months and as a
consequence has incurred
 

--------------------------------------------------------------------------------


 
an obligation to the Executive for accrued salary in an amount equal to
$150,000. Pursuant to the terms of the Purchase Agreement, the Executive will be
relinquishing his ownership of the Company’s outstanding Series F Preferred
Stock and the “Investors” (as such term is defined in the Purchase Agreement)
will be purchasing shares of the Company’s newly created Series G Preferred
Stock, as a consequence of which a change of control of the Company could be
deemed to have occurred. The Investors have conditioned their willingness to
enter into the Purchase Agreement on a requirement that the Executive’s
employment with the Company be terminated and that the Executive resign as an
officer and director of the Company thereby potentially imposing on the Company
a requirement that it pay severance to the Executive in an amount equal to 18
months of salary, such being the currently remaining term of the Employment
Agreement. Accordingly, the aggregate unpaid salary and severance of the
Executive against the Company may exceed $600,000. The Company and the Executive
agree to settle such claims for an amount equal to $325,000 and the remaining
balance is hereby forgiven by the Executive.
 
b)     Warwick Office Lease Assumption- The Company presently has approximately
four years remaining on its lease for office and warehouse space at 222 Metro
Center Blvd, Warwick RI and no longer needs to occupy such premises. The Company
agrees that this lease obligation represents a potential liability in excess of
$670,000. The Executive has agreed to assume this lease obligation in
consideration of the payment by the Company to him of $50,000. The Executive
will enter into a Lease Assumption and Indemnification Agreement with the
Company whereby he shall assume the lease and indemnify the Company from any and
all future obligations associated with the Lease.


1.2    The Executive hereby agrees to terminate his service with the Company
effective the 5th business day after the Closing of the Purchase Agreement (the
“Termination Date”).   
 
3.0    Confidentiality and Non-Solicitation/Non-Competition 
 
3.1    The Executive acknowledges and recognizes the highly competitive nature
of the business of the Company and accordingly agrees that he will not at any
time use, divulge or convey any secret or confidential information, knowledge or
data of the Company, which he obtained during the course of his service with the
Company (except where required to do so by law).
 
4.0    Compromise 
 
4.1    The Parties agree and acknowledge that this Agreement is the result of a
compromise and shall never be construed as an admission by either Party of any
liability, wrongdoing, or responsibility on its part or on the part of its
predecessors, successors, assigns, agents, representatives, parents,
subsidiaries, affiliates, or their current or former officers, directors,
employees, representatives, or attorneys.
 
2

--------------------------------------------------------------------------------



5.0    Release 
 
5.1    The Executive for himself and on behalf of all his attorneys, successors,
assigns and heirs hereby irrevocably and unconditionally releases, acquits,
forever discharges and covenants not to sue the Company, its predecessors,
successors, subsidiaries, affiliates, assigns, agents, and any of their present
or former directors, officers, employees or shareholders, from any and all
claims, demands, damages or liability of any nature whatsoever prior to the date
of this Agreement, known or unknown, which the Executive has or may have,
including, but not limited to, claims arising under the Employee Retirement
Income Security Act of 1974 (“ERISA”), claims for breach of contract or wrongful
termination, claims for equity awards, claims for severance or termination pay,
claims for alleged discrimination under federal, state or local law, including,
but not limited to, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e, et seq., the Age Discrimination In Employment Act (“ADEA”), 29
U.S.C. § 621 et seq., the Americans With Disabilities Act, 42 U.S.C. § 12111, et
seq., and any other federal, state, foreign or local laws, statutes,
regulations, or ordinances, as well as rights under any and all common law
causes of action. Consistent with the terms of this Paragraph, the Executive
further agrees to refrain from bringing, prosecuting or arbitrating any claim,
demand or cause of action, either at law or in equity, against the Company as
the result of any act or omission by the Company occurring from the beginning of
time up to and including the date of his execution of this Agreement.


5.2    The Company for itself hereby releases and agrees not to sue the
Executive from any and all claims, demands, damages or liability of any nature
whatsoever prior to the date of this Agreement, known or unknown, which it may
have. Consistent with the terms of this Paragraph, the Company further agrees to
refrain from bringing, prosecuting or arbitrating any claim, demand or cause of
action, either at law or in equity, against the Executive as the result of any
act or omission by the Executive occurring up to and including the date of his
execution of this Agreement.
 
5.3    Nothing in this Agreement shall prevent any Party from asserting or
pursuing any claim to enforce the terms of this Agreement, the Purchase
Agreement and each document, instrument and agreement executed in connection
with the Purchase Agreement.
 
6.0    Indemnification
 
6.1    In the event that the Executive is made, or threatened to be made, a
party to any action or proceeding, whether civil or criminal, by reason of the
fact that the Executive was a director, officer, employee, or member of a
committee of the Board or served any other corporation, partnership, joint
venture, trust, the Executive benefit plan or other enterprise in any capacity
at the request of the Company, or resulting from any of the Executive’s actions
in any of the foregoing roles (a “Proceeding”) the Executive shall be
indemnified by the Company and the Company shall advance the Executive’s related
expenses to the fullest extent permitted by law (including without limitation,
damages, costs and reasonable attorney fees), as may otherwise be provided in
the Company’s Articles of Incorporation and By Laws as incurred and will start
prior to any judicial Proceeding, provided, however, that the
 
3

--------------------------------------------------------------------------------


 
Executive shall first pay an aggregate amount equal to $100,000 of any and all
costs, liabilities, claims and expenses hereafter incurred in connection with
all Proceedings (it being understood and agreed that such $100,000 payment
obligation is an aggregate obligation as to all Proceedings and not as to any
one Proceeding). The Company further covenants not to amend or repeal any
provisions of the Articles of Incorporation or Bylaws of the Company in any
manner which would adversely affect the indemnification or exculpatory
provisions contained therein as they pertain to acts. The provisions of this
Section are intended to be for the benefit of, and shall be enforceable by, each
indemnified party and the Executive’s heirs and representatives. If the Company
or any of its successors or assigns (i) shall consolidate with or merge into any
other corporation or entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) shall transfer all
or substantially all of its properties and assets to such person, then and in
each such case, proper provisions shall be made so that the successors and
assigns of the Company shall assume all of the obligations set forth in this
Section 6.1.


6.2    If any Proceeding shall be brought or asserted against the Executive, the
Executive shall promptly notify the Company in writing, and the Company shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Executive and the payment of all fees and expenses incurred
in connection with defense thereof; provided, that the failure of the Executive
to give such notice shall not relieve the Company of its obligations or
liabilities pursuant to this Section 6, except (and only) to the extent that
such failure shall have prejudiced the Company.
 
The Executive shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of the Executive unless: (1) the Company
has agreed in writing to pay such fees and expenses; or (2) the Company shall
have failed promptly to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to the Executive in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both the Executive and the Company, and the Executive shall have been
advised by counsel that a material conflict of interest is likely to exist if
the same counsel were to represent the Executive and the Company (in which case,
if the Executive notifies the Company in writing that he elects to employ
separate counsel at the expense of the Company, the Company shall not have the
right to assume the defense thereof and the reasonable expense of such counsel
for the Executive shall be at the expense of the Company).  The Company shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld.  The Company
shall not, without the prior written consent of the Executive, effect any
settlement of any pending Proceeding in respect of which the Executive is a
party, unless such settlement includes an unconditional release of the Executive
from all liability on claims that are the subject matter of such Proceeding.
 
4

--------------------------------------------------------------------------------


 
Subject to the terms of this Section 6, all fees and expenses of the Executive
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Executive, as incurred,
within thirty days of written notice thereof to the Company (regardless of
whether it is ultimately determined that the Executive is not entitled to
indemnification hereunder; provided, that the Company may require the Executive
to undertake to reimburse all such fees and expenses to the extent it is finally
judicially determined that the Executive is not entitled to indemnification
hereunder).
 
7.0    Non-disparagement and Cooperation 
 
7.1    The Executive agrees that he will not make any disparaging statement or
criticism concerning, or take any action which is adverse to the interests of
the Company, its parents, assigns, predecessors, successors, or their current
and former representatives, agents, officers, directors, and employees; nor will
the Executive take any action that would cause them embarrassment or humiliation
or otherwise cause or contribute to their being held in disrepute by the public
or the Company’s clients, customers, employees, shareholders, agents, or
vendors.
 
The Company agrees that it will not make any disparaging statement or criticism
concerning, or take any action which is adverse to the interests of the
Executive; nor will Company take any action that would cause the Executive
embarrassment or humiliation or otherwise cause or contribute to his being held
in disrepute by the public or the Company’s clients, potential employers,
customers, employees, shareholders, agents, or vendors.
 
7.2    For the first twelve months following the date of this Agreement, the
Executive agrees to respond to reasonable information requests when requested by
the Company about subjects or matters the Executive worked on or was responsible
for during his employment or consultancy as may be requested by the Company’s
President and Chief Executive Officer or his/her designee. The Executive further
agrees to cooperate fully with the Company to facilitate an orderly transition
of his job responsibilities to a successor, and in connection with any claim,
investigation or litigation in which the Company deems that his cooperation is
needed. Nothing in this Agreement shall require the Executive to act in an
unlawful manner. The Executive agrees that he shall not be entitled to further
compensation for any services he performs pursuant to this cooperation clause,
however, to the extent that the Company requests the Executive’s cooperation,
the Company shall reimburse the Executive for his reasonable expenses consistent
with the Company’s expense reimbursement policy in effect at the time.
 
8.0    Miscellaneous 
 
8.1    This Agreement is binding not only on the Parties themselves, but also on
their successors, assigns, heirs, agents and personal representatives. The
rights under this Agreement may not be assigned by either Party without the
consent of the other Party.
 
5

--------------------------------------------------------------------------------


 
8.2    This Agreement, along with any exhibits, constitutes the complete
agreement between, and contains all of the promises and undertakings of, the
Parties. It may not be revised or modified without the mutual written consent of
the Parties.
 
8.3    The Executive acknowledges and agrees that he has had sufficient time to
consider this Agreement and to seek legal advice concerning its meaning.
 
8.4    This Agreement shall in all respects be interpreted, enforced, and
governed under the laws of the State of Rhode Island, without regard to its
conflict of law provisions.   
 


[Balance of page intentionally left blank]
 
6

--------------------------------------------------------------------------------


 
WHEREFORE, having fully read and understood the terms of this Agreement, the
Parties sign their names below with the intention that they shall be bound by
it.
 
 
MARKLAND TECHNOLOGIES, INC.





By:    /s/ Gino Pereira                                  /s/ Robert
Tarini                                 
Name: Gino Pereira
Title: Chief Financial Officer
Robert Tarini

 
 
 
7